1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                      ***

6
      UNITED STATES OF AMERICA,
7
                           Plaintiff,
8                                                         2:19-cr-00133-APG-VCF
      vs.                                                 ORDER
9     BRIAN SCARBOROUGH,
10                         Defendant.

11

12          Before the court is the Motion to Withdraw as Counsel (ECF NO. 130).
13          Accordingly,
14          IT IS HEREBY ORDERED that a hearing on the Motion to Withdraw as Counsel (ECF NO. 130)
15   is scheduled for 11:00 AM, August 22, 2019, in Courtroom 3D.
16          The U.S. Marshal is directed to transport defendant to and from the hearing.
17

18          DATED this 19th day of August, 2019.
                                                                _________________________
19
                                                                CAM FERENBACH
20
                                                                UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25
